Citation Nr: 0326301	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  02-20 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for primary sclerosing 
cholangitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his two brothers


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The RO denied a claim of entitlement to 
service connection for primary sclerosing cholangitis.

The appellant and his two brothers presented oral testimony 
before the undersigned Veterans Law Judge at a hearing held 
at the RO in March 2003, a transcript of which has been 
associated with the claims file.

In a statement with his May 2001 claim, the veteran raised 
the issue of service connection for fungus of the hands.  In 
the June 2002 rating decision, the RO denied a claim of 
entitlement to service connection for fungus of the feet, but 
did not adjudicate the issue of service connection of fungus 
of the hands.  In a November 2002 VA Form 9, the veteran 
indicated that he had fungus on both hands and feet.  These 
matters are referred to the RO for clarification, initial 
consideration and appropriate adjudicative action if/as 
warranted.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or the VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO did not provide the appellant a development letter on 
the issue on appeal that is consistent with the notice 
requirements of the VCAA, as clarified by Quartuccio, supra.  
Therefore, the VBA AMC should send such a letter.

Inasmuch as the case must be remanded to the VBA AMC for a 
development letter, the VBA AMC will be asked to accomplish 
additional necessary development - obtaining additional 
records and affording the veteran another VA examination.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The VBA AMC should furnish the 
appellant a development letter consistent 
with the notice requirements of the VCAA, 
as clarified by Quartuccio, v. Principi, 
16 Vet. App. 183 (2002).

3.  The VBA AMC should obtain any 
temporary claims file for the veteran 
from the RO.

4.  The VBA AMC should ask the appellant 
to identify all sources of treatment or 
evaluation, VA and non-VA, for any 
gastrointestinal symptomatology, 
including symptomatology from the primary 
sclerosing cholangitis, for the period 
from September 1954 to the present.

After obtaining any necessary 
authorization, the VBA AMC should obtain 
any medical records not currently on 
file.  Regardless of the veteran's 
response, the VBA AMC should endeavor to 
obtain all outstanding, relevant VA 
treatment reports.

In any event, the VBA AMC should obtain 
all records from the VA Medical Center in 
Hot Springs, South Dakota, for the 
periods from 1980 to October 1998 and 
from May 2001 to the present.

Also, the VBA AMC should obtain all 
records from the VA Medical Center in 
Minneapolis, Minnesota, for the period 
from May 2001 to the present.

Additionally, the VBA AMC should obtain 
all records from Dr. GP (initials) for 
the period from 1959 to 1980 and Drs. JP 
and JB for the period from 1980 to the 
present.

5.  The VBA AMC should contact the 
National Personnel Records Center (NPRC) 
and ask them to search the morning 
reports for the veteran's company, as 
identified in the NA Form 13055 signed by 
him in June 2001, for the period from 
June 1, 1953, to July 31, 1953, for any 
records showing that he was absent from 
duty due to an injury or illness.  The 
VBA AMC should also ask NPRC to search 
the sick reports for the veteran's 
company for the period from June 1, 1953, 
to July 31, 1953, for any records showing 
that he was treated for a disorder during 
that time period.  The VBA AMC should 
obtain copies of any relevant morning and 
sick reports.  If NPRC needs any 
additional information from the veteran, 
the VBA AMC should ask him to provide it.

6.  Following the above, the VBA AMC 
should arrange for VA gastrointestinal 
examination of the appellant by a 
specialist in gastrointestinal disorders 
or other appropriate available specialist 
including on a fee basis if necessary, 
for the purpose of determining whether 
the veteran's primary sclerosing 
cholangitis is related to active service.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

The examiner should review the historical 
evidence in the claims folder.  Accepting 
that the veteran was exposed to lead and 
petroleum benzin during active service, 
the examiner should express an opinion as 
to the following: is it as likely as not 
that the veteran's primary sclerosing 
cholangitis is related to active service 
or if preexisting active service was 
aggravated thereby?  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report and required opinion to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA is completed.  In 
particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for primary sclerosing 
cholangitis under a broad interpretation 
of the applicable regulations and CAVC 
decisions, consideration of 38 C.F.R. 
§ 3.303 (2003), and O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991), as 
applicable.

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  The appellant need take no 
action unless otherwise notified by the VBA AMC; however, the 
appellant is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim of service 
connection.  38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


